Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The prior art rejections under sections 102 and 103 are withdrawn in favor of the following new grounds of rejection, which are necessitated by Applicants’ amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 28, 30-37, 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20160166569 based on an application by Bouvier et al. (Bouvier) in view of:
Cicek et al., Clinical Drug Investigation volume 28, pages 803–807 (2008) (Cicek); or
Degen et al., JDDG, 2010, Vol. 8, pp. 652-661, submitted in the IDS dated 9/9/2022 (Degen).


Bouvier teaches treatment of skin thickening, i.e., epidermal hyperplasia, with brimonidine:

    PNG
    media_image1.png
    728
    418
    media_image1.png
    Greyscale

Effective amounts are given:

    PNG
    media_image2.png
    146
    462
    media_image2.png
    Greyscale

Pharmaceutical forms and pharmaceutical carriers are disclosed. 
Bouvier may not explicitly teach that the epidermal hyperplasia and/or epidermal keratinocyte proliferation is induced by chemotherapy.  However, it is for that proposition that the examiner joins the secondary references.
Cicek:

    PNG
    media_image3.png
    260
    456
    media_image3.png
    Greyscale


	

Degen:

    PNG
    media_image4.png
    192
    465
    media_image4.png
    Greyscale


	
	In this way, those of ordinary skill could have applied brimonidine treatment of epidermal hyperplasia and/or epidermal keratinocyte proliferation induced by chemotherapy in a predictable fashion.  As outline above, Bouvier teaches treatment of hyperplasia and/or epidermal keratinocyte proliferation with brimonidine.  The secondary references are added for the proposition that this method of treatment is applicable to epidermal hyperplasia and/or epidermal keratinocyte proliferation induced by chemotherapy.  Specifically, the references teach that the particular known technique of treating these diseases with brimonidine was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have reasonably expected that brimonidine could have treated these disorders, as induced by any means, including chemotherapy.  Accordingly, brimonidine treatment of epidermal hyperplasia and/or epidermal keratinocyte proliferation induced by chemotherapy would have been prima facie obvious.


Inventorship
The examiner notes that the instant application and Bouvier (above, share the same assignee in common (Galderma Research and Development) but the instant application does not list Bouvier as an inventor, despite the fact that the instant application exclusively claims subject matter disclosed by Bouvier.  
In this regard, Applicant is reminded that the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bouvier in view of Cicek or Degen in further view of WO 2012001065 (WO 065).

Bouvier, Cicek or Degen may not explicitly teach combination of brimonidine and oxymetazoline.  However, Bouvier teaches that skin thickening can be treated with alpha-adrenergic receptor agonists that regulate EGFR response:

    PNG
    media_image5.png
    443
    424
    media_image5.png
    Greyscale


WO 065 teaches that both brimonidine and oxymetazoline are alpha-adrenergic receptor agonists:

    PNG
    media_image6.png
    191
    659
    media_image6.png
    Greyscale

In this manner it would have been obvious to combine the two agents “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)”, see MPEP 2144.06.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Alternatively, Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/9/2022 prompted the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642